DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 11/17/2021.
        Claims 1, 21 and 28-29 have been amended.
     
         Claims 2-20 and 22-27 have been remained.
         Claims 1-29 are currently pending in the application.
                          Examiner’s Statement of Reasons for Allowance
2.     Claims 1-29 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display device comprising a touch electrode disposed on the display panel; a touch electrode passivation layer that covers the touch electrode and includes a second opening that corresponds to the first opening; and wherein the second opening does not overlap the touch electrode in a plan view, in combinations with the other structures as cited in the independent claim 1..
        Claims 2-18 are directly or indirectly depend on the independent claim 1.
         None of the prior art teaches a display device comprising an outer dam region formed in the peripheral area outside the open region of the touch electrode passivation layer, wherein the outer dam region includes a first dam structure formed of a same material and with a same height as the touch electrode passivation layer, in combinations with the other structures as cited in the independent claim 19..




         None of the prior art teaches a display device comprising an interlayer insulating layer disposed over the substrate; and a partition layer disposed over the interlayer insulating layer and having a first opening through which light is emitted from an organic light emitting diode, in combinations with the other structures as cited in the independent claim 21.
        Claims 22-29 are directly or indirectly depend on the independent claim 21.   
                                                         Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892